Title: To James Madison from Edmund Randolph, 24 August 1782
From: Randolph, Edmund
To: Madison, James


Dear Sir
Richmond August 24. 1782.
I fear much from the insidious views of the enemy in the overtures of peace, communicated in your favors of the 12th and 13th. instant: both of which came to hand on the same day. Most people here flatter themselves with the hope of an immediate peace. To me it does not seem to be hastened an iota by the motions of Mr. Grenville, farther than that the time, which will be some day or other spent in attempts upon the fidelity of the allies, will now perhaps once for all be run over. He cannot be more than an exploring bird; sent out to inquire into the pretensions and weak sides of the belligerent parties. If immediate peace were intended, would Fox encourage his enemy by the boldness, with which he pourtrays the distresses of his nation? The resignation of Canada as a 14th. State is too magnificent for belief: and mars the rest of Mr. Blake’s account.
But surely the king of Great Britain means nothing more, than to offer us his submission to our independence upon base terms and upon the rejection of the offer to make a forcible appeal to those, who sigh for peace. The fracture of the alliance is certainly the condition. Should France, altho’ at the commencement of the war her object was single, have extended her prospects, as she might rightfully do, during the various events of it, and demand the cession of territory to herself—Europe and America will resound with invectives against the conversion of her former disinterestedness into an appetite for acquiring. The impression of these manoeuvres on the minds of the weak may perhaps be great.
Three days ago we were informed that a large fleet, consisting of no less than eighty sail, were seen within our capes. This story naturally brought to our recollection the embarkation at New York. But it cannot be said to have alarmed us. From the want of confirmation, I am well satisfied, that a speculator was concerned in its fabrication.
I cannot derive any aid from the treasury for you. Not intending to forbid the resources, contained in my two last letters, suffer me to add another. The inclosed note to a Jew, who lives at one Israel Myers’s in Market Street, will perhaps operate something. He knows me well and my punctuality too. His partner in Richmond knows me also.
I have heard nothing from Mr. Jefferson lately. The imminent danger of his lady must be the cause of his silence on the subject of western territory.
Mr. Henry, it is said, is resolved not to return to the assembly, even at the next session. Draw from hence your own conclusions.
Adieu, my dear friend; and attribute the barrenness of this letter to the scantiness of events. Remind Mr. Jones of my sincere esteem for him.
